Citation Nr: 9926017	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  93-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a mixed psychological 
reaction with a history of head trauma, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on creditable active duty from July 1963 
to July 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  A hearing was held before a hearing officer at the 
RO in March 1991, and the hearing officer's decision was 
entered the following month.  Thereafter, a hearing was held 
at the Board in February 1994.

The appeal was last before the Board in January 1996, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in January 1998, increased the 
rating for the veteran's service-connected psychiatric 
disability from 30 percent to 50 percent disabling, with 
which latter evaluation he continues to disagree, and a 
Supplemental Statement of the Case was mailed to the veteran 
in December 1998.

Thereafter, the appeal was returned to the Board.

Included on appeal when this case was last before the Board 
was the issue of entitlement to secondary service connection 
for hiatal hernia with gastroesophageal reflux.  However, 
service connection for the same was granted by the RO in the 
January 1998 rating decision referred to above.  Therefore, 
the present appeal is limited to consideration of the issue 
stated on the title page. 

REMAND

In a submission from the veteran, dated in January 1999 and 
received at the RO the same month, he requested that he be 
scheduled for a personal hearing at the RO in order that he 
might testify as to the present severity (i.e., describe his 
"current symptoms") of his service-connected psychiatric 
disability.  Thereafter, in a May 1999 VA Form 646, his 
representative reiterated such hearing request, specifically 
asking that the same be held before the appeal was returned 
to the Board.  However, the record does not reflect that the 
veteran has yet been scheduled for a hearing in response to 
his foregoing request.  Further development to facilitate 
affording the veteran the same is, therefore, specified 
below.  

The Board observes that, in response to the related directive 
contained in the January 1996 Board remand, the veteran has 
been afforded pertinent examination by VA on several 
occasions, most recently in March 1997.  Nevertheless, 
inasmuch as more than two years have elapsed since that 
examination, and because the Board is of the view that an 
updated examination by VA would be helpful to the current 
appeal, further development to facilitate affording the 
veteran reexamination by VA is specified below.  

Finally, the Board observes that the veteran's service-
connected psychiatric disability as of May 1999, continued to 
be rated in accordance with Diagnostic Code "9502".  The 
record is, however, unclear as to why the RO believed the old 
rating criteria, and the continuance of a discontinued rating 
code, to be more advantageous to the veteran.  Accordingly, 
further development is in order.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to his claim.  
Thereafter, in light of the response (if 
any) received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated. 

2.  The RO must take appropriate action 
to schedule the veteran for a hearing at 
the RO at the earliest possible date.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
psychiatrist to determine the current 
severity of his mixed psychological 
reaction with history of head trauma.  To 
the extent possible, the examiner should 
specify the symptoms and findings which 
are manifestations of such service-
connected disability, in 
contradistinction to those which relate 
to any other psychiatric disability(ies) 
the veteran might be found to have, 
including depression.  A Global 
Assessment of Functioning Score must be 
assigned.  Any special diagnostic studies 
deemed necessary should be performed, and 
the claims folder should be made 
available to the examiner for review 
prior to the examination.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's claim for an 
increased rating for psychiatric 
disability.  In readjudicating the claim 
the RO must document their consideration 
of the revised criteria pertaining to the 
evaluation of mental disorders, 38 C.F.R. 
§ 4.130 (effective November 7, 1996), as 
well as the provisions of 38 C.F.R. § 
4.132 (in effect prior to November 7, 
1996, and if applicable, explain why they 
found one rating code to favor the 
appellant.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if he expresses disagreement 
pertaining to any other matter, both the veteran and his 
representative must be provided with an appropriate 
Supplemental Statement of the Case.  The veteran should also 
be provided appropriate notice of the requirements to perfect 
an appeal with respect to any issue addressed therein which 
does not appear on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

As this case has been pending for nearly a decade, this claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals, or by the United States Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


